DETAILED ACTION
Response to Amendment
The amendment filed on 3/19/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: changes to figure 2.  Specifically, figure 2 has added a single “circular” rib 225 extending from the inner surface of the clip arms.  This was not disclosed in the original specification.
Original figure 2 shows a “circular” groove extending into the inner surface of the arms of the clip.  This “circular” groove forms a “circular” rib on each side of the arms of the clip.  These ribs would prevent the clip from sliding along the axis direction of the spool.

    PNG
    media_image1.png
    738
    482
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    760
    563
    media_image2.png
    Greyscale

The original specification states that there are a plurality of ribs:
“The inner surface of the arms of the clip6 can also be configured with ribs that prevent the clip from sliding over the spool. For example, the inner surface of the arms can be including a circular rib that is positioned to be adjacent the edges of the arms, such that when the clip is fit onto the spool, the ribs prevent linear motion of the clip over the spool.” 

Therefore, the addition of the single rib as shown in the amended figure 2 is considered new matter.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended, and in view of the proposed changes to figure 2, that the inner surfaces of the first and second arm has circular ribs configured to prevent slip-off of the clip from the edges of the first and second flange.  It is no longer clear what the original disclosure shows with regard to ribs or a rib.
The original discloses states that there are a plurality of ribs:
“The inner surface of the arms of the clip6 can also be configured with ribs that prevent the clip from sliding over the spool. For example, the inner surface of the arms can be including a circular rib that is positioned to be adjacent the edges of the arms, such that when the clip is fit onto the spool, the ribs prevent linear motion of the clip over the spool.” 

	





    PNG
    media_image3.png
    383
    643
    media_image3.png
    Greyscale

Therefore, the original disclosure is no longer enabling with regard to the ribs.  Also, the term “circular” when used in describing the ribs is misdescriptive.  It is understood that the term “circular” is meant to mean that the ribs are curved and follow the contour of the inner curved surface of the arms of the clip.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrases “the clip is having” and “the first arm and an inner surface of the second arm are having” is indefinite.  What is meant by “is having” and “are having”?
Claim 6 is indefinite.  The claim has been amended to remove its dependency from now canceled claim 3.  However, it still states that “The holder according to claim”.
Allowable Subject Matter
Claims 7-8 allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/               Primary Examiner, Art Unit 3677